                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SUSANA VALENCIANO GASPAR,
by her daughter PSV,

                       Plaintiff,

               v.                                             Case No. 20-C-817

ANDREW M. SAUL,
Commissioner of Social Security,

                       Defendant.


                                             ORDER


       Plaintiff Susana Valenciano Gaspar’s seventeen-year-old daughter filed this action on her

behalf seeking review of the decision of the Commissioner of Social Security on June 1, 2020.

She also filed a motion for leave to proceed without prepaying the filing fee. Plaintiff’s daughter

stated she has filed this action on her mother’s behalf because Plaintiff does not know how to read

and write in English. Rule 11(a) of the Federal Rules of Civil Procedure requires that every

“pleading, written motion, or other paper” be signed by either an attorney acting on a litigant’s

behalf, or by the litigant herself. Fed. R. Civ. P. 11(a); see also 28 U.S.C. § 1654 (“In all courts

of the United States the parties may plead and conduct their own cases personally or by counsel

as, by the rules of such courts, respectively, are permitted to manage and conduct causes therein.”).

The Seventh Circuit has made clear that “an individual may appear in the federal courts only pro

se or through counsel.” Lewis v. Lenc-Smith Mfg., 784 F.2d 829, 830 (7th Cir. 1986) (citing 28

U.S.C. § 1654); see also Georgakis v. Ill. State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013) (“A

nonlawyer can’t handle a case on behalf of anyone except himself.”). The fact that Plaintiff may




          Case 1:20-cv-00817-WCG Filed 06/04/20 Page 1 of 2 Document 4
have given her minor daughter permission to file documents on her behalf does not alter this rule.

See Johnson v. Bank One N.A., 90 F. App’x 956, 957 (7th Cir. 2004) (noting that “a power of

attorney does not authorize its recipient to practice law” or allow a non-lawyer to represent his

mother in federal court).

       For these reasons, this case is DISMISSED without prejudice. Plaintiff may commence

a new lawsuit and seek leave to proceed without prepayment of the filing fee under her own

signature in accordance with 28 U.S.C. § 1654 and Federal Rule of Civil Procedure 11. Plaintiff’s

motion for leave to proceed without prepayment of the filing fee (Dkt. No. 2) is DENIED. The

Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 4th day of June, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, District Judge
                                                       United States District Court




                                                   2

          Case 1:20-cv-00817-WCG Filed 06/04/20 Page 2 of 2 Document 4
